internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-153737-01 date date legend trust fund state date manager dear this ruling responds to a letter dated date submitted on behalf of the trust requesting a ruling concerning the look-through_rule of sec_817 of the internal_revenue_code and sec_1_817-5 of the regulations facts the trust a state law business_trust is an open-end management investment_company the trust is registered under the investment_company act of the act and its shares are registered under the securities act of the sole current series of the trust is the fund the fund utilizes the accrual_method of accounting and is a calendar_year taxpayer under sec_851 the fund is treated as a separate corporation for federal_income_tax purposes the fund has qualified and elected to be treated as a regulated_investment_company ric since date and has since computed its income under sec_852 of the code for each taxable_year manager is a registered investment adviser under the investment advisers act of and acts as investment adviser to the fund pursuant to an investment management agreement between the trust and manager the fund serves as an investment vehicle for variable_contracts variable_contracts as defined under sec_817 of the code these variable_contracts are funded by segregated_asset accounts separate_accounts of life_insurance_companies the fund may offer its shares to certain qualified persons or retirement plans but has sold shares only to manager and to the separate_accounts that fund certain variable_contracts no shares have been sold to the general_public plr-153737-01 each separate_account is a segregated_asset_account the assets of each separate_account are owned by various life_insurance_companies none of the life_insurance_companies is affiliated with the trust or manager each separate_account is divided into sub-accounts each of which invests its assets in a particular open-end investment_company registered under the act or series thereof including the fund purchasers of the variable_contracts may allocate premiums under their variable_contracts to one or more sub-accounts of the separate_accounts supporting those variable_contracts the income gains or losses realized or unrealized of each sub- account are credited to or charged against the assets held in the sub-account without regard to the relevant insurance company’s other income gains or losses manager and the separate_accounts hold all the interests in the fund there is no public access to the fund other than through the purchase of variable_contracts the separate_accounts look-through to the assets of the fund for purposes of determining whether the diversification requirements of sec_817 are met proposed transaction the fund proposes to offer and sell its shares directly to individual_retirement_accounts described in sec_408 individual_retirement_accounts p simple retirement accounts and 408a roth iras and annuity_contracts described in sec_403 law and analysis sec_851 defines a ric in part as a domestic_corporation which at all times during the taxable_year is registered under the act as a management company or unit_investment_trust sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 provides that each fund of a ric shall be treated as a separate corporation for federal_income_tax purposes sec_851 defines the term fund for this purpose as a segregated portfolio of assets the beneficial interests in which are owned by holders of a class or series of stock of the ric that is preferred over all other classes or series in respect of such portfolio of assets sec_817 defines the term variable_contract as a contract that meets three requirements first the contract must provide for the allocation of all or part of the amounts received under the contract to an account that is segregated from the general asset accounts of the company under state law second the contract must be an annuity_contract a life_insurance_contract or a contract that provides funding of insurance on retired lives as described in sec_807 third in the case of an annuity_contract the amounts paid in or the amount_paid out must reflect the investment return and the market_value of the segregated_asset_account in the case of a life_insurance_contract the amount of the death_benefit or the period of coverage plr-153737-01 must be adjusted on the basis of the investment return and the market_value of the account and in the case of a contract for funding of insurance on retired lives the amounts paid in or the amount_paid out must reflect the investment return and the market_value of the account sec_817 provides that a variable_contract based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract unless it is adequately diversified in accordance with regulations prescribed by the secretary under sec_1_817-5 of the regulations a no more than of the value of the total assets of the account may be represented by any one investment b no more than of the value of the total assets of the account may be represented by any two investments c no more than of the value of the total assets of the account may be represented by any three investments and d no more than of the value of the total assets of the account may be represented by any four investments regulation sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in a ric will not be treated as a single investment of a segregated_asset_account for purposes of testing diversification instead a pro-rata portion of each asset of the investment_company will be treated as an asset of the segregated_asset_account regulation sec_1_817-5 provides that the look-through_rule of sec_1_817-5 applies to any investment_company if a all the beneficial interests in the investment_company other than those described in sec_1_817-5 are held by one or more segregated_asset accounts of one or more insurance_companies and b public access to such investment_company is available exclusively except as otherwise permitted in sec_1_817-5 through the purchase of a variable_contract solely for this purpose the status of the contract as a variable_contract is determined without regard to sec_817 of the code and sec_1_817-5 of the regulations regulation sec_1_817-5 provides that satisfaction of the requirements of sec_1_817-5 is not prevented by reason of beneficial interests in a ric that are i held by the general account of a life_insurance_company or a corporation related to a life_insurance_company under sec_267 but only if the return on such interest is computed in the same manner as the return on an interest held by a segregated_asset_account is computed there is no intent to sell such interests to the public and a segregated_asset_account of such life_insurance_company also holds or will hold a beneficial_interest in the ric ii held by the manager or a corporation related to the manager under sec_267 but only if the holding of the interest is in connection with the creation or management of the ric the return on such interest is computed in the same manner as the return on an interest held by a segregated_asset_account is computed and there is no intent to sell such interests to the public plr-153737-01 iii held by the trustee of a qualified_pension or retirement_plan or iv held by the public or treated as owned by the policyholders pursuant to revrul_81_225 1981_2_cb_12 but only if a the ric was closed to the public in accordance with revrul_82_55 1982_1_cb_12 or b all the assets of the segregated_asset_account are attributable to premium payments made by policyholders prior to date to premium payments made in connection with a qualified_pension or retirement_plan or to any combination of such premium payments revrul_94_62 1994_2_cb_164 lists the following types of arrangements that are considered qualified_plans for purposes of sec_1_817-5 of the regulations a plan described in sec_401 that includes a_trust exempt from tax under sec_501 an annuity plan described in sec_403 an annuity_contract described in sec_403 including a custodial_account described in sec_403 an individual_retirement_account described in sec_408 an individual_retirement_annuity described in sec_408 a governmental_plan within the meaning of sec_414 or an eligible_deferred_compensation_plan within the meaning of sec_457 a simplified_employee_pension of an employer that satisfies the requirements of sec_408 a plan described in sec_501 any other trust plan account contract or annuity that the internal_revenue_service has determined in a letter_ruling to be within the scope of sec_1_817-5 of the regulations in the present case the fund proposes to offer and sell its shares directly to four new types of investors two of those types of investors - individual_retirement_accounts described in sec_408 and annuity_contracts described in sec_403 - are explicitly identified in revrul_94_62 as qualified_plans for purposes of sec_1_817-5 of the regulations the other two types of investors - simple retirement accounts under sec_408 and roth iras under sec_408a - did not exist in when the revrul_94_62 was published rulings plr-153737-01 based on the facts as presented by the trust we rule that an investment in the fund by an individual_retirement_account described in sec_408 a simple_retirement_account described in sec_408 a roth_ira described in sec_408a or an annuity_contract described in sec_403 will not prevent a separate_account from looking through to the fund’s underlying assets for purposes of meeting the diversification requirements of sec_817 of the code and sec_1_817-5 of the regulations caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling concerns only the facts and arrangements identified by the taxpayer and no opinion is expressed concerning investment in the fund by type of investor other than those described in sec_408 sec_408 sec_408a or sec_403 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely mark smith chief branch office of associate chief_counsel financial institutions and products
